The above styled and numbered cases present the same identical question as presented in Cause No. 32672, Wm. F. Latting, Petitioner, v. F. Wm. Cordell, Secretary of the State Election Board, et al., 197 Okla. 369, 172 P.2d 397, the only difference being that the above cases involve offices in Oklahoma county.
Each of the above cases presents an original action brought by the individual petitioners against J. Wm. Cordell, Secretary of the State Election Board of Oklahoma, et al., respondents, to require respondents to cause the name of each petitioner to be printed upon the official ballots for the general election to be held in November, 1946, as the nominee of the Democratic party for the office of State Senator from Oklahoma County.
The law in the Latting case, supra, is decisive of the question herein.
Writ denied.
GIBSON, C.J., HURST, V.C.J., and OSBORN, BAYLESS, WELCH, CORN, and ARNOLD, JJ., concur. RILEY, J., dissents. *Page 387